AlleN, J.
(dissenting): It is well settled that creditors may not meddle with an estate by garnishment proceedings after appointment of an administrator and before the probate court has released control by an order of final distribution (McCarthy Hardware Co. v. Foust, 118 Kan. 431, 235 Pac. 867; Citizens State Bank v. Moore, 121 Kan. 628, 249 Pac. 587). In Sherman v. Havens, 94 Kan. 654, 666, 146 Pac. 1030, the reason for the rule was stated:
“The rule exempting executors and administrators from garnishment process before the final order of distribution rests upon the assumption that it cannot be known until the estate is settled and the order made whether there will be any assets sufficient to pay debts and expenses of administration.” (p. 666.)
The reason for the rule being absent, the rule failed, and the garnishment was sustained.
Under our statute G. S. 1935, 22-907, the executor must make final settlement of the estate within one year, unless the time for such settlement be extended for good cause by the probate court. This estate had been in process of administration for three years when this action was brought. Three claims were filed; two were paid, and the third appears to be barred. It is not claimed the estate is insolvent. Hence no valid reason has been suggested why the rule announced in Sherman v. Havens, supra, should not be applied.
The same person was acting as executor and trustee. Except paying the costs of the administration and entering a formal settlement, his duties as executor had ceased. He was in charge of the estate as trustee. (Restatement, Trusts, section 6.) No order of distribution under the trust was necessary. (Sherman v. Havens, supra.) Does the failure of a negligent or recalcitrant executor to make final settlement as commanded by the statute conclude the plaintiff and bar his right to impound the funds of this nonresident debtor?
The testator devised an undivided one-fifth interest in his estate to Katie Parker. The trustee was to hold, manage and control the property for a period of three years, and to divide the income among his five children. Payment of income spells ownership. (Note, L. R. A. 1915 C, p. 1036.) If any child died before the three-year *678period the share of the child so dying was to go to persons specified. Hence, if any child survived the three-year period the interest of such child became absolute. Because the interest of Katie Parker was liable to be divested during the three-year period- did not make her interest uncertain or contingent.
In Markham v. Waterman, 105 Kan. 93, 98, 181 Pac. 621, the court said:
“Whatever form or sort of property, or interest in property, a man owns in this state, may ordinarily be the subject of legitimate barter and sale, and unless it be exempt property the sheriff may sell it to pay his debts.”
In Poole v. French, 71 Kan. 391, 401, 80 Pac. 997, the court said:
“It is evidently the policy of our statute to permit the appropriation of any valuable interest in nonexempt land which a debtor may have to the payment of his debts. So it is permitted to take by attachment and sell as upon execution any such interest, be the same legal or equitable. (Code, sec. 222; Shanks v. Simon, 57 Kan. 385.) There may be found difficulty in some cases in ascertaining what such interest is, its extent and value, but such difficulty does not abrogate the right or divert the policy.”
The interest of Katie Parker is vested. (McLaughlin v. Penney, 65 Kan. 523, 70 Pac. 341; Markham v. Waterman, 105 Kan. 93, 181 Pac. 621; Atchison v. Francis, 182 Ia. 37, 165 N. W. 587.)
But whether vested or contingent, the converted property was subject to garnishment. (Thompson v. Zurich State Bank, 124 Kan. 425, 260 Pac. 658; Koelliker v. Denkinger, 148 Kan. 503, 83 P. 2d 703.)